— Appeal by the defendant from an amended judgment of the County Court, Suffolk County (Efman, J.), rendered January 13, 2011, revoking a sentence of probation previously imposed by the same court, upon a finding that he violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous adjudication as a youthful offender for attempted robbery in the second degree.
Ordered that the amended judgment is affirmed.
*1137The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s contention that he was deprived of the effective assistance of counsel is without merit (see People v Ford, 86 NY2d 397, 404 [1995]). Dillon, J.E, Hall, Roman and Cohen, JJ., concur.